Citation Nr: 0119385	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-13 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches claimed 
as due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue claimed as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for a blood disorder, 
to include leukocytosis, claimed as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for insomnia claimed as 
due to an undiagnosed illness. 

6.  Entitlement to service connection for loss of appetite 
claimed as due to an undiagnosed illness. 

7.  Entitlement to service connection for dizziness claimed 
as due to an undiagnosed illness. 

8.  Entitlement to service connection for muscle and joint 
pain claimed as due to an undiagnosed illness. 

9.  Entitlement to service connection for an urinary disorder 
claimed as due to an undiagnosed illness. 

10.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder. 

11.  Entitlement to service connection for bilateral hearing 
loss. 

12.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to December 
1994.  His DD 214 reveals that he served in Southwest Asia 
from October 1990 to April 1991.  He was also awarded an Army 
Commendation Medal with a combat distinguishing device.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia, (the RO).  

A May 1998 rating decision denied reopening of claims for 
service connection for a back disorder and a right foot 
disorder; denied service connection for bilateral hearing 
loss; granted service connection for PTSD which was assigned 
a 10 percent rating; and granted a 10 percent rating for 
reactive obstructive airway disease.  A Notice of 
Disagreement (NOD) was filed as to all issues except the 
rating for reactive obstructive airway disease.  

An April 1999 rating decision denied entitlement to service 
connection for muscle and joint pains, headaches, loss of 
appetite, insomnia, dizziness, chronic fatigue, loss of 
memory, urinary disorder, bowel disorder, leukocytosis, and 
shortness of breath as due to an undiagnosed illness.  The 
veteran filed a timely NOD in October 1999 except as to 
service connection for a bowel disorder and shortness of 
breath claimed as due to an undiagnosed illness.  These two 
issues are not before the Board for appellate review.  

A June 1999 rating action granted a 50 percent evaluation for 
PTSD, back to the date of filing of the claim for service 
connection for PTSD, but because the maximum rating was not 
granted the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  That rating action also determined that there was 
clear and unmistakable error in the March 1995 denial of 
service connection for a right foot disability, and granted 
service connection for a right calcaneal laceration with 
tingling and burning, retroactive to the day after discharge 
from active service.  Thus, the issue of reopening of the 
claim for service connection for a right foot disorder is no 
longer on appeal.  

The veteran did not initiate an appeal from a June 1999 
denial of a total rating due to individual unemployability 
based upon service connected disabilities; a September 1999 
denial of nonserviced pension benefits; or an August 2000 
rating action denied an increased rating for reactive 
obstructive airway disease.  

In March 2000 the veteran requested revision of the March 
1995 rating decision due to what he alleged was clear and 
unmistakable error as to the denial of service connection for 
back and right foot disorder.  However, a closer reading 
indicates that he is actually alleging that he in addition to 
initiating a timely appeal, after the October 1995 statement 
of the case (SOC) he then timely perfected an appeal 
(although no subsequent correspondence was received until 
November 1997).  This matter is not developed for appellate 
review and is referred to the RO.  

The veteran was scheduled for a hearing before the Board at 
the RO in June 2001, but he failed to report to the hearing 
without any explanation.  

The issues of entitlement to service connection for muscle 
and joint pain and a urinary disorder claimed as due to 
undiagnosed illness as well as service connection for a back 
disorder and bilateral hearing loss are addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's current headache disorder first manifested 
during the veteran's period of service.  

3.  The symptom of fatigue is attributable to PTSD and to 
heavy smoking. 

4.  A blood disorder, including chronic leukocytosis, is 
attributed to smoking; there is no medical evidence of a 
chronic blood disability or disorder.    

5.  The evidence of record does not establish objective 
indications of memory loss.  

6.  The symptom of insomnia is attributable to PTSD.   

7.  The symptom of loss of appetite is attributable to PTSD.  

8.  The symptoms of dizziness is attributable to PTSD.  

9.  A March 1995 rating decision, from which an appeal was 
not perfected, denied service connection for a back disorder.  

10.  Evidence submitted since the March 1995 rating decision 
is new and material evidence and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.  

11.  The service-connected PTSD is principally manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of nightmares, insomnia, 
sleep disturbance, loss of appetite, panic attacks more than 
once a week, disturbances of motivation and mood, 
intermittent visual and auditory hallucinations, intrusive 
thoughts, flattened affect, and difficulty in establishing 
effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  The claim for service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (2000). 

3.  The claim for service connection for a blood disorder, to 
include leukocytosis, as a chronic disability resulting from 
an undiagnosed illness is denied.  38 U.S.C.A. § 1117 (West 
1991 and Supp. 2000); 38 C.F.R. § 3.317 (2000). 

4.  The claim for service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (2000). 

5.  The claim for service connection for insomnia as a 
chronic disability resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (2000).

6.  The claim for service connection for loss of appetite as 
a chronic disability resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (2000).

7.  The claim for service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (2000).

8.  The March 1995 rating action, from which an appeal was 
not perfected is final but evidence submitted since that time 
is new and material; thus, the veteran's claim of entitlement 
to service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

9.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2). 

Analysis

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied.  There 
is sufficient evidence of record with which the Board may 
make an informed decision.  The Board has not identified any 
pertinent evidence which is not currently of record, the 
veteran has not pointed to any such evidence.  Pertinent 
service medical records (SMRs) and treatment records have 
been obtained.  VA treatment records dated from 1995 to 2000 
have been obtained.  The veteran was afforded multiple VA 
examinations and an evaluation for Gulf War disabilities.  

The veteran was scheduled for a hearing before the Board at 
the RO in June 2001, but he failed to report to the hearing 
without any explanation and without good cause.  If the 
veteran wished to fully develop his claim, he had a 
corresponding duty to report for the scheduled hearing.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further 
observes that the veteran was informed of the pertinent law 
and regulations and of the evidence needed to prevail.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this claim.  For the 
reasons above, the development of the claims addressed on the 
merits has been consistent with the provisions of the new 
law.  

The Board finds that the veteran had active military service 
in the Southwest Asia theater of operations during the Gulf 
War and he is considered a Persian Gulf veteran pursuant to 
38 C.F.R. § 3.317 (d).  The Board acknowledges that the 
evidence of record establishes that the veteran was in combat 
in the Persian Gulf War since service records show that he 
was a combat engineer.  However, he is not asserting that the 
disabilities addressed on the merits herein were incurred in 
combat, but that he incurred such claimed disabilities as a 
result of service in Southwest Asia.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(2000) are not applicable.  

Entitlement to service connection for a disability manifested 
by headaches due to an undiagnosed illness.

Factual Background

A November 1984 enlistment examination was normal.  An 
October 1989 examination was normal.  A January 1986 SMR 
reflects a diagnosis of musculoskeletal headaches.  A July 
1989 SMR reflects an assessment of muscle contraction 
headaches.  It was noted that the veteran had bitemporal 
headaches for three days.  It started with muscle pain.  An 
April 1991 examination report indicates that he had 
complaints of frequent and severe headaches.  The examiner 
indicated that he had a possible history of migraines.  A 
November 1994 separation examination report indicates that a 
neurological examination was normal but he reported having 
frequent and severe headaches.   

A March 1995 VA examination report indicates that 
neurological examination was within normal limits.  

A February 1998 VA treatment record indicates that the 
veteran had complaints of headaches.  He took Ergotamine as 
needed for headaches.  Neurological examination was negative.  
A May 1998 VA treatment record indicates that the veteran had 
a history of migraine headaches.  Darvon did not help the 
pain but caused a nosebleed.   

A February 1999 VA general medical examination report 
indicates that the veteran had no sensory or motor deficits.  
Cranial nerves II through XII were intact.  The impression, 
in pertinent part, was a cephalalgia complaint.  The examiner 
noted that the veteran was told it was a migraine but his 
symptomatology was more commensurate with a musculoskeletal 
etiology with bitemporal and frontal radiation, relieved with 
the above-mentioned medications.  No neurologic deficit was 
demonstrable or reproducible at the time of this evaluation.

Discussion

38 C.F.R. § 3.317 requires objective indications of a chronic 
disability that are not attributable to a known clinical 
diagnosis.  Here, there is current medical evidence which 
attributes the headaches to a musculoskeletal etiology.  
Since the headache have a known diagnosis, service connection 
is not warranted under 38 C.F.R. § 3.317.  See VAOPGCPREC 8-
98, 63 Fed. Reg. 56703 (1998).  

Additionally, service connection for headaches may be granted 
on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303.  The evidence shows inservice and postserivce 
complaints of headaches, documenting continuity of 
symptomatology and the recent diagnosis was that the 
symptomatology was commensurate with a musculoskeletal 
etiology.   

The Board finds that this is sufficient evidence to establish 
that the veteran incurred chronic musculoskeletal headaches 
in service.  Thus, service connection for headaches is 
warranted.   

Entitlement to service connection for a chronic disability 
manifested by fatigue claimed as due to an undiagnosed 
illness.

Factual Background

A November 1994 separation examination report does not 
reflect complaints of fatigue.  A March 1995 VA examination 
report does not reflect any complaints or diagnosis of 
fatigue.   A July 1998 VA mental health clinic treatment 
record indicates that the veteran reported that his 
medications were making him drowsy.  He was advised to take 
his medications at bedtime.  

In November 1998, the veteran filed a claim for Persian Gulf 
Syndrome and he indicated that he had continuous chronic 
fatigue.  

A February 1999 VA general medical examination report 
indicates that the veteran was evaluated for several 
disorders including chronic fatigue syndrome.  The impression 
was PTSD, mild, chronic; chronic bronchitis history, history 
of smoke exposure in service and a history of smoking one and 
one-half packs per day during his adult life, he continued to 
smoke.  

VA treatment records dated in June 1999 and December 1999 
reflect complaints of fatigue.  An April 2000 VA mental 
health clinical record indicates that the veteran's PTSD 
symptoms included lack of energy.  A July 2000 VA treatment 
record indicated that the veteran had a follow-up appointment 
for leukocytosis.  It was noted that the veteran was still 
smoking and he had many complaints associated with smoking 
including shortness of breath, cough, and fatigue.  

Discussion

While the veteran asserts that he has a chronic disability 
manifested by fatigue due to an undiagnosed illness, there is 
probative medical evidence which attributes the symptom of 
fatigue to at least one diagnosed illness, i.e., PTSD, and 
there is also evidence that it is associated with his 
smoking.  

The veteran, a lay person, has not submitted any probative 
evidence that attributes the symptom of fatigue to an 
undiagnosed illness and his own statements to that effect are 
not competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because there is no medical evidence 
attributing his fatigue to an undiagnosed illness, service 
connection is not warranted. 



Entitlement to service connection for a disability manifested 
by a blood disorder due to an undiagnosed illness.

Factual Background

A November 1994 separation examination report does not 
reflect a diagnosis of a blood disorder.   A March 1995 VA 
examination report indicates that the veteran's white blood 
count was high. 

An October 1998 hematology and oncology consultation report 
indicates that the veteran had been referred for chronic 
leukocytosis.  It was noted that the veteran was smoking 
heavily and he did not have any other major conditions.  The 
examiner reviewed the available medical records and examined 
a blood smear.  The examiner noted that there were no 
abnormal values in the white blood count except that the 
elevated white blood count and the absolute neutrophil count, 
plus a slight increase in the percentage of neutrophils.  The 
examiner indicated that the white blood count elevations had 
been chronic since March 1995.  The examiner stated that the 
veteran's medications did not include any that would likely 
cause leukocytosis.  The assessment was leukocytosis with a 
borderline left shift.  The examiner noted that this change 
could be primarily due to a myeloproliferative disease or 
secondarily due to an erogenous cause such as infection, 
inflammatory disease, medication, almost any acute illness, 
surgery, trauma, hypoxia, toxins, neoplasms, endocrine 
disease such as hypercortisolism, or splenectomy.  The 
examiner concluded that a myeloproliferative disease was very 
unlikely.  The examiner stated that the only 
myeloproliferative disease even remotely likely would be very 
early chronic myelocytic leukemia.  The examiner stated that 
there were no early myeloid forms seen in the blood smear 
except for an occasional band.  There was no thrombocytosis 
or increased hemoglobin to suggest polycythemia vera, other 
than one isolated increase that could have been due to an 
unusually heavy smoking or some other cause.  

The examiner indicated that of the possible secondary causes, 
the available information was most consistent with smoking 
alone.  The examiner stated that according to some sources, 
the range of "normal" white blood cell count in smokers 
should be increased by 30 percent above the usual stated 
range and that the veteran had counts somewhat above the 
predicted level even using this correction.  However, these 
levels might occasionally be seen in unusually heavy smoking.  
Other secondary causes were extremely larger in number and 
include thousands of conditions.  The examiner stated that in 
the veteran's case, the other secondary causes were excluded 
by history and physical examination alone, and extensive 
laboratory testing was not done for every remotely possible 
cause of chronic leukocytosis.  The examiner indicated that 
the atypical lymphocytes on blood smear was fairly non-
specific and could reflect many different conditions 
including various types of acute or chronic viral infections. 

A November 1998 VA oncology treatment record indicates that 
the assessment was leukocytosis probably secondary to 
smoking.  It was noted that there was no clear evidence of a 
primary myeloproliferative disorder at that time.  It was 
further noted that the leukocytosis was documented for at 
least three and a half years.   

A December 1999 VA treatment record notes that the veteran's 
blood cell count was fluctuating, probably from smoking.  The 
impression was leukocytosis secondary probably smoking.  

A July 2000 VA treatment record indicates that the impression 
was chronic mild leukocytosis, related to smoking.  It was 
noted that the veteran had many complaints associated with 
smoking including shortness of breath, cough and fatigue.  

Discussion

The Board finds that the evidence of record shows that the 
veteran currently has leukocytosis which is a high white 
blood cell count.  However, there is no competent medical 
evidence that the leukocytosis (high white blood cell count) 
is a manifestation of an undiagnosed illness.  The probative 
medical evidence of record shows that the chronic 
leukocytosis is not a sign or symptom of an undiagnosed 
illness but is due to the veteran's heavy smoking.  

The veteran's own statements attributing the high white blood 
cell count to an undiagnosed illness is not probative 
evidence, because the veteran is not competent to render a 
medical as to the significance of or the cause for a high 
white blood cell count.  See Espiritu, supra.  The Board 
finds that October and November 1998 VA medical opinions to 
be very probative.  The Board points out that the VA 
examiner, as an oncologist and hematologist, has special 
knowledge in the field of hematology and is competent to 
render a medical opinion as to etiology of the veteran's 
leukocytosis.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board also finds this medical opinion to have 
great evidentiary weight because the examiner reviewed the 
veteran's medical records, was familiar with the veteran's 
medical history, and evaluated the veteran and performed 
pertinent diagnostic tests.    

There is no medical evidence that establishes that the 
chronic leukocytosis is, in and of itself, a disorder or 
disability.  Thus, service connection for leukocytosis 
claimed as due to an undiagnosed illness is not warranted. 

Entitlement to service connection for a disability manifested 
by memory loss due to an undiagnosed illness.

Factual Background

A November 1994 separation examination report indicates that 
neurological and psychiatric examinations were normal, and 
there was no complaint of loss of memory or amnesia.  A 
November 1994 report of mental status evaluation indicates 
that the veteran had good memory.  

A December 1997 VA mental health treatment record indicates 
that mental status examination revealed that the veteran's 
memory was intact.  A February 1998 VA psychiatric 
examination report indicates that the veteran's main 
psychiatric symptoms included intrusive memories.  The Axis I 
diagnosis was PTSD, chronic.  A January 1999 VA psychiatric 
examination report indicates that the veteran complained of 
memory problems.  An April 2000 mental health evaluation 
yielded a diagnosis of PTSD.  

Discussion

The veteran asserts that he has a loss of memory due to an 
undiagnosed illness and the record shows that he complains of 
memory loss.  However, there is no objective indication of 
memory loss inasmuch as repeated mental status evaluations 
over the years demonstrates that he has a good memory. 

Thus, the Board finds that the evidence of record does not 
reflect objective evidence of memory loss which is 
perceptible to an examining physician or any other non-
medical indicators of memory loss that is capable of 
independent verification.  The provisions of 38 C.F.R. 
§ 3.317 (a) require objective evidence of the chronic 
disability.  Absent objective evidence of current symptoms of 
memory loss, the veteran's claim is denied.   Lastly, the 
Board observes that both short and long term memory 
impairment are listed as rating criteria for a 50 percent 
rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2000). 

Entitlement to service connection for a disability manifested 
by insomnia due to an undiagnosed illness.

Factual Background

An April 1991 southwest Asia demobilization/redeployment 
medical evaluation report indicates that the veteran reported 
having nightmares and trouble sleeping.  A November 1994 
separation examination report indicates that psychiatric 
examination was normal but he reported having frequent 
trouble sleeping.    

A February 1998 VA psychiatric examination report indicates 
that the veteran reported having sleep disturbance with early 
insomnia.  He usually woke up at least once during his four 
hours of sleep.  He experienced dreams of combat and 
experienced nightmares once or twice per week.  The Axis I 
diagnosis was chronic PTSD.  

On January 1999 VA psychiatric examination and on April 2000 
mental health evaluation the veteran reported having insomnia 
and nightmares.  On each occasion the diagnosis was PTSD.  

Discussion

The veteran asserts that he had a chronic disability 
manifested by insomnia due to an undiagnosed illness.  After 
careful review of the evidence of record, the Board finds 
that service connection for a chronic disability manifested 
by insomnia as due to an undiagnosed illness is not warranted 
because there is probative medical evidence which 
specifically attributes the insomnia to an undiagnosed 
illness.  However, the Board notes that the rating schedule 
recognizes PTSD as a diagnosable disability and chronic sleep 
impairment is listed as a symptom of a 30 percent rating for 
PTSD (which is encompassed in the current 50 percent rating 
for PTSD).  See 38 C.F.R. § 4.130, DC 9411. 

The veteran has not submitted any medical evidence which 
establishes that the insomnia was a manifestation of a 
chronic disability due to an undiagnosed illness.  
Accordingly, service connection for insomnia as due to an 
undiagnosed illness is not warranted.  

Entitlement to service connection for a disability manifested 
by loss of appetite due to an undiagnosed illness.

Factual Background

A November 1994 separation examination report indicates that 
psychiatric examination was normal.  The veteran did not have 
complaints of loss of appetite. 

A January 1999 VA psychiatric examination report indicates 
that the veteran stated that he lost his appetite and he had 
not been sleeping.  The Axis I diagnosis was PTSD, chronic.  
An April 2000 mental health evaluation record indicates that 
the veteran's symptoms of PTSD included decreased appetite.  
Axis I diagnosis was PTSD.   

Discussion

Here there is competent medical evidence which attributes the 
loss of appetite to a diagnosed illness, i.e., PTSD.  The 
veteran has not submitted any medical evidence which 
establishes that the loss of appetite is a manifestation of a 
chronic disability due to an undiagnosed illness.  Thus, 
service connection for loss of appetite due to an undiagnosed 
illness is not warranted.  

Entitlement to service connection for a disability manifested 
by dizziness due to an undiagnosed illness.

Factual Background

A November 1994 separation examination report indicates that 
neurological examination was normal.  The veteran did not 
have complaints of dizziness. 

A February 1998 VA psychiatric examination report indicates 
that the veteran's main psychiatric symptoms included 
dissociative episodes.  The veteran reported that he had had 
a couple of episodes, in which he becomes extremely anxious, 
diaphoretic, dizzy, and had to get away from people.  This 
has happened once a month for two months.  The Axis I 
diagnosis was chronic PTSD.  

A January 1999 VA psychiatric examination report indicates 
that the veteran's current psychiatric symptoms included 
dissociative episodes, anxiety, and panic-like episodes.  He 
reported periods of anxiety which he became diaphoretic 
"like a panic attack," and he feared that he would not be 
able to breathe.  The Axis I diagnosis was PTSD, chronic.  

A February 1999 VA general medical examination report 
indicates that the impression was mild chronic PTSD.  No 
neurologic deficit was demonstrable or reproducible at the 
time of this evaluation.

An April 2000 mental health evaluation record indicates that 
the veteran's presenting symptoms of PTSD included anxiety 
attacks from 15 minutes up to an hour 3-4 times per week 
(feelings of anxiety, shortness of breath, diaphoresis, 
feeling he needs to get away from the area and the onset is 
sudden).    

Discussion

Here, the medical evidence of record attributes the dizziness 
only to the veteran's service-connected PTSD, a diagnosable 
disability.  The veteran has not submitted any medical 
evidence which establishes that the dizziness is a 
manifestation of a chronic disability due to an undiagnosed 
illness.  Thus, the veteran's claim for service connection 
for dizziness as due to an undiagnosed illness must be 
denied.  

II.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  The governing regulations provide that an appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2000).  Here, after an NOD to the March 
1995 denial of service connection for a low back disorder, an 
SOC was issued in October 1995 but the appeal was not 
perfected because no Substantive Appeal was ever filed.  

A final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994).  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) it was 
held that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Discussion

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f).

In November 1997, the veteran submitted a claim to reopen 
service connection for a back disability. 

At the time of the March 1995 rating decision, the evidence 
of record included the veteran's SMRs and a March 1995 VA 
examination report.  In March 1995 the RO denied service 
connection for a back disability because the condition noted 
in service (complaints of low back pain) were considered to 
be acute and transitory.  The RO indicated that the veteran 
did not have a permanent residual disability at the time of 
service separation.  

The new evidence since the March 1995 decision includes VA 
treatment records dated from March 1995 to June 2000, a 
January 1998 VA respiratory examination report, a February 
1998 VA psychiatric examination report, an October 1997 
private hospital record, a February 1999 VA medical 
examination report, a January 1999 psychiatric examination 
report. 

A September 1995 VA treatment record indicates that the 
veteran had complaints of low back pain with decreased 
mobility.  The diagnosis was chronic backache.  The November 
1995 VA treatment record reflects an assessment of chronic 
low back pain.  A March 1996 VA treatment record reflects a 
diagnosis of lumbosacral strain.  

A February 1998 VA treatment record indicates that the 
veteran had, in part, chronic low back pain with no 
underlying inflammatory arthritis, disc disease, or nerve 
root impingement.  An August 1998 VA treatment record 
indicates that he had complaints of chronic lumbar pain.  He 
had an acute exacerbation of chronic back pain about once 
every three months.  The diagnosis was chronic 
lumbago/cervicalgia with acute exacerbation.  

A February 1999 VA treatment record indicates that the 
veteran had chronic low back pain with motion.  A February 
1999 VA examination report reflects an impression of a 
recurrent lumbosacral pain complaint.  A March 2000 VA 
treatment record indicates that the veteran had chronic 
neuropathic pain.  A May 2000 VA treatment record states that 
the veteran had low back pain with radiculopathy.  

The Board finds that the medical records discussed above 
tends to establish that the veteran currently has a back 
disorder and that he has experienced back pain and other 
symptoms since 1995.  This evidence is significant because it 
may establish that the veteran's in-service back disorder may 
not have resolved and the veteran may have had this disorder 
since service.  In sum, the newly submitted evidence tends to 
show continuity of symptomatology since service separation 
under 38 C.F.R. § 3.303.  Thus, the Board finds this evidence 
to be new and material evidence and the claim is reopened. 

For reasons explained, de novo adjudication of this claim is 
deferred pending remanded to the RO for development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000.   

III.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
DC 9411 (2000).  The Board observes in passing that the 
regulations pertaining to mental disorders were revised 
effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  Here, the claim was filed after the regulatory 
revisions and, thus, only the current regulations may be 
applied.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The provisions of DC 9411 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, DC 9411 (2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communications 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
See 38 C.F.R. § 4.130.

Factual Background

A November 1997 VA treatment record indicates that the 
veteran was having intermittent episodes of visual or 
auditory hallucinations.  The veteran also reported having 
some possible flashbacks and episodes of paranoia, feelings 
of sadness, a lack of concentration, lack of energy, lack of 
appetite, insomnia, and difficulty making decisions.  Paxil 
and Trazodone were prescribed.  A comprehensive evaluation 
and individual counseling were scheduled.    

A December 1997 VA mental health treatment record indicates 
that the veteran stated that the medication helped with his 
sleep and anxiety.  His symptoms of PTSD included flashbacks 
and intrusive thoughts about the Persian Gulf.  It was noted 
that the veteran had a high school degree.  He had a 
relationship with his mother and brother.  After service, he 
was employed at an animal shelter; he also worked as a 
contract painter and he currently worked as a construction 
worker.  Mental status examination revealed that he was 
oriented to all spheres.  He was dressed neatly but did not 
have suicidal or homicidal ideation.  Descriptions of 
auditory and visual hallucinations were rare and very vague 
in description.  Memory was intact.  Insight and judgment 
were fair.  The impression was rule out PTSD.  The veteran's 
GAF score was 65. 

A February 1998 VA psychiatric examination report indicates 
that the veteran had been married for 13 years.  He was 
employed in labor construction full-time.  His main 
psychiatric symptoms included flashbacks, intrusive memories 
and dissociative episodes.  He reported that he had had a 
couple of episodes where he becomes extremely anxious, 
diaphoretic, dizzy and he had to get away from people.  This 
has happened to him once a month for two months.  He reported 
a sleep disturbance with early insomnia.  He experienced 
nightmares once or twice per week.  He claimed that he gets 
along fine with people.  He did not lose control when he was 
aggravated.  He described his social life as satisfactory.  
He had plenty of friends and sometimes they went fishing.  
His appetite has been maintained.  He enjoyed fishing, 
hunting and camping sometimes with his family.  He denied any 
history of domestic abuse.  

On a PTSD Screen, the veteran responded positively to five 
questions and he responded that he had experienced memories 
from his military experience at least twice a month and he 
had become watchful and hypervigilant at times.  Examination 
revealed his behavior was cooperative.  His speech was 
coherent, fluent and relevant.  He denied suicidal and 
homicidal ideation.  He admitted to abnormal perceptions in 
the form of flashback episodes from his experiences in the 
Gulf War.  He denied delusional ideas.  His affect was full.  
His mood was slightly anxious.  His cognitive functions were 
grossly preserved.  The veteran was competent to handle VA 
funds.  The Axis I diagnosis was PTSD, chronic.  His current 
GAF score was 65.  His GAF score for the past year was 67.  

A March 1998 VA mental health treatment record indicates that 
the veteran reported having episodes of sweating and seeing 
faces, a lack of concentration, and panic attacks.  
Examination revealed some psychotic symptoms (visual 
hallucinations).  Speech was relevant and coherent.  Mood was 
depressed with a flat affect.  The assessment was PTSD, 
chronic and severe.  Haldol was prescribed. 

An August 1998 VA mental health treatment record reveals that 
the veteran was not taking his medications correctly.  He 
also reported having difficulty with sleeping, memory, and 
anger control.  He stated that he disassociated when he has 
flashbacks.  He was separated form his wife and lived alone.  
He was trying to get into vocational rehabilitation classes 
and he wanted to do mechanical work.   

An October 1998 VA mental health treatment record indicates 
that the veteran had problems with his wife due to his PTSD 
symptoms.  A November 1998 VA mental health treatment record 
indicates that the veteran's PTSD was chronic and severe.  
Examination revealed that he was at low risk for suicide and 
homicide.  He denied psychotic symptoms.  His mood was 
anxious with a broad affect.  His medications were increased.   

A January 1999 VA psychiatric examination report reveals that 
the veteran had been separated from his wife for the last two 
years.  He was unemployed since October 1998.  His last 
employment was in construction three months ago when he was 
laid off.  He resided with his mother.  He did odd jobs as 
they became available.  His daily activities include keeping 
busy around the house, doing wood and bead crafts and 
watching television.  He did some yard work for the 
neighbors, usually once a month, and he took day-time naps 
because of his difficulty with nighttime sleep.  He tried to 
help his mother with some household chores.  He visited with 
his children every other weekend.  He claimed that his 
marriage was not working out.  He took care of his own 
activities of daily living.  He claimed that his social life 
was okay.  He went to the Veterans Center and he played bingo 
once per week.  He had some veteran friends.  He liked to 
hunt and fish, but last year he did not hunt because he did 
not have the motivation.  He usually went fishing two or 
three times per month.  

The veteran's current psychiatric symptoms included sleep 
disturbance, nightmares, dissociative episodes, and anxiety 
and panic-like episodes.  He had to get away from people at 
those times.  He complained of memory problems.  He stated 
that he lost his appetite and he had not been sleeping.  He 
reported periods of anxiety when he became diaphoretic "like 
a panic attack," and he feared that he would not be able to 
breathe.  He had the episodes two or three times per week; 
these episodes had increased for the last four months.  He 
reported having nightmares every night.  The veteran denied 
having problems with his temper.  He got along pretty well 
with his mother and other people, but when he was having a 
bad time, he avoided people.  He currently had a girlfriend.  
His intrusive memories of his Gulf War experiences were a 
daily occurrence.  He had been looking for work and hoped to 
enroll in the Vocational Rehabilitation Program.

Examination revealed that the veteran was fairly groomed.  No 
psychomotor abnormalities were noted.  His behavior was 
cooperative.  His speech was delivered at a regular rate, 
coherent and relevant.  His thoughts were goal-directed.  He 
denied suicidal or homicidal ideas.  He denied audiovisual 
hallucinations.  There was no evidence of delusional 
thoughts.  Affect was appropriate.  Mood was anxious.  
Cognitive functions were grossly preserved.  The Axis I 
diagnosis was PTSD, chronic.  His current GAF score was 60.  
His GAF score of the past year was 65.

A February 1999 VA mental health treatment record indicates 
that the veteran was having increased PTSD symptoms which 
debilitated him.  It was noted that he was experiencing 
visual and auditory hallucinations; he knew they were not 
real but they were still distressing.  His mood was depressed 
and he had a flat affect.  He had intrusive thoughts of the 
Gulf War.  His GAF score was 37.  It was noted that he was 
unemployable.  The social worker noted that the veteran 
wanted to work but he had incidents where his concentration 
and memory caused him make mistakes and, thus, he was unable 
to work.   

A May 1999 VA mental health treatment letter reflects that a 
social worker indicated that the veteran should be given the 
opportunity to work at the post office.  A March 2000 VA 
mental health treatment indicates that he had been 
experiencing more panic episodes.  His last episode was three 
months ago.  He indicated that the only time he experienced 
auditory hallucinations was when he got anxious.  He 
medications were increased.  

An April 2000 mental health evaluation record indicates that 
the veteran had been working the past 6 months at an auto 
parts store.  It was noted that the veteran's presenting 
symptoms included initial and middle insomnia (averaging 
about 3 hours), anxiety attacks from 15 minutes up to an hour 
3-4 times per week (feelings of anxiety, shortness of breath, 
diaphoresis, feeling he needed to get away from the area), 
lack of energy, decreased appetite, moodiness, nightmares, 
and flashbacks.  He denied any suicidal or homicidal ideation 
or psychosis.  He spent a typical day sitting around the 
house, watching television, working in the yard or spending 
time alone.  His current medications included Paxil and 
Trazodone.  He felt that the medications have been effective 
in controlling his anxiety attacks.  He had been married for 
15 years but he was in the process of a divorce due to 
incompatible differences.  He was raising his 13-year-old 
son.  

Mental status examination revealed that the veteran's 
attitude was cooperative and his behavior was within normal 
limits.  Speech was within normal limits.  Affect was 
depressed and anxious.  Thought process was rational.  
Content of thought was relevant.  He denied any current 
suicidal or homicidal ideation or past attempts.  Perception 
was based in reality.  Cognitive functions were intact.  
Insight and judgment were fair.  Axis I diagnosis was PTSD.  
His current GAF score was 48.  

Analysis

Initially, the Board finds that the requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  The Board has not identified 
any pertinent evidence which is not currently of record, and 
the veteran has not pointed to any such evidence.  The RO 
obtained all pertinent VA treatment records, including mental 
health treatment records dated from 1995 to 2000 and the 
veteran was afforded a VA examinations in February 1998 and 
January 1999.  

Also, in the September 1998 SOC, the veteran was informed of 
the pertinent law and regulations and was notified of the 
evidence needed to prevail.  He has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  His claim has been adjudicated by the RO under 
the same statutory and regulatory criteria which must be 
applied by the Board.  Accordingly, the Board does not 
believe that a remand for readjudication is required under 
the VCAA or otherwise.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of this claim has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

Discussion

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In applying the law to 
the existing facts, the Board finds that the preponderance of 
the evidence is against the assignment of a disability 
evaluation in excess of 50 percent for PTSD.  

The evidence of record demonstrates that the veteran's 
service-connected PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks more than 
once a week, disturbances of mood, intrusive thoughts, 
insomnia, nightmares, loss of appetite, lack of energy, and 
intermittent visual and auditory hallucinations.  The veteran 
was on continuous medications which helped his sleep 
disturbance and anxiety symptoms.  

The evidence of record shows that the veteran has difficulty 
in establishing effective work and social relationships due 
to the PTSD inasmuch as he is obtaining a divorce.  The 
evidence of record further shows that the veteran only worked 
part-time at an auto parts store.  

The Board acknowledges that the evidence of record shows that 
the veteran's GAF scores ranged from 37 to 67 from 1997 to 
2000.  A GAF score of 37 is indicative of some impairment in 
reality testing or communications or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  A GAF score of 67 is indicative 
of mild symptoms or some difficulty in social, occupational, 
or school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

The Board notes that the assignment of an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2000).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2000).

The Board finds that when all of the evidence that bears on 
occupational and social impairment is considered, the 
veteran's disability picture due to the PTSD meets the 
criteria for the 50 percent rating under Diagnostic Code 9411 
since November 14, 1997 until the present time.  The 
pertinent medical evidence shows that the veteran 
consistently had occupational and social impairment with 
reduced reliability and productivity due to the flattened 
affect, panic attacks more than once a week, disturbances of 
mood, and difficulty in establishing effective work and 
social relationships.  The pertinent medical evidence shows 
that the veteran also had consistent symptoms of intrusive 
thoughts, flashbacks, intermittent hallucinations, 
nightmares, sleep disturbance, and anxious mood.  Thus, the 
Board finds that despite the wide range of GAF scores which 
were reported from 1997 to 2000, the veteran's disability 
picture due to the PTSD has consistently met the criteria for 
a 50 percent rating for that time period.  

However, after a review of the evidence, the Board finds that 
the criteria for a 70 percent rating have not been met.  
There is no evidence of suicidal ideation, obsessional 
rituals, which interfered with routine activities, or 
illogical, obscure or irrelevant speech.  He has denied 
suicidal ideation and had normal speech upon VA examinations.  
There is no evidence of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Rather, he reported having 
panic attacks two to four times a week and, thus, the panic 
attacks were not continuous.  There is no evidence of 
impaired impulse control or spatial disorientation.  The 
veteran reported in February 1998 that he did not lose 
control when aggravated; in January 1999, he denied having 
problems with his temper.  There is no evidence that the 
veteran neglects his personal appearance or that he is 
violent.  

There is no evidence of an inability to establish or maintain 
effective relationships.  While the veteran does have some 
difficulty in his relationships, he is able to maintain some 
social relationships, such as with his mother and girlfriend.  
He was raising his son and has some friends and has 
participated in activities outside the home.  Thus, the 
preponderance of the evidence is against the assignment of a 
70 percent evaluation for PTSD under Diagnostic Code 9411.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 50 
percent for the veteran's PTSD under the Diagnostic Code 
9411. 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

A 50 percent disability rating has been assigned effective 
November 14, 1997, the date determined by the RO to be the 
date of receipt of his claim.  The Board finds that the 
veteran's disability picture consistently met the criteria 
for a 50 percent rating since November 1997.  There is no 
evidence that the veteran's service-connected PTSD has been 
productive of a rating higher than 50 percent at any time 
since November 14, 1997.  It appears from the medical 
evidence that the disability has remained, despite some 
relative minor variations, essentially constant over the 
entire period.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  Except at to 
the claim for service connection for headaches on a direct 
basis, it is the judgment of the Board that the preponderance 
of the evidence is against the claims and, thus, there is no 
doubt to be resolved in favor of the veteran.  


ORDER

Service connection for headaches claimed as due to an 
undiagnosed illness is granted. 

Service connection for fatigue; a blood disorder, to include 
leukocytosis; for memory loss; for insomnia; for loss of 
appetite; and dizziness claimed as due to an undiagnosed 
illness is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disability is reopened.  To that extent only, the appeal is 
allowed.  

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied. 


REMAND

The claims for service connection for muscle and joint pain 
and for urinary symptoms as due to an undiagnosed illness and 
service connection for a back disability and bilateral 
hearing loss are remanded.  

As to the claim service connection for muscle and joint pain 
and for urinary symptoms, the veteran has complained of 
musculoskeletal pain and of voiding symptoms but it is not 
clear whether there are objective indicators thereof.  Thus, 
an examination should be conducted to determine if such 
objective indicators exist.  

As to the reopened claim for service connection for a back 
disorder, the are clinical records on file documenting 
complaints of back pain since 1995.  The Board finds that a 
VA examination is necessary to determine the nature and 
etiology of the current low back disability and to determine 
whether the current low back disability is related to the 
veteran's period of service.  

As to the claim for service connection for bilateral hearing 
loss the veteran asserts that he has hearing loss due to 
noise exposure in service.  The service medical records do 
not reflect complaints or diagnosis of bilateral hearing 
loss.  However, the records suggests that he was engaged in 
combat with the enemy during a period of war.  Service 
records indicate that he was a combat engineer and he was 
awarded an Army Commendation Medal with a combat 
distinguishing device.  It appears that participation in 
combat was the basis for the grant of service connection for 
PTSD.  If so, the 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 
(d) are applicable in this case and under those provisions a 
veteran who engaged in combat, may use satisfactory lay 
evidence to show that an injury or disease happened in 
service.  

The results of VA audiometic examination in February 1999 
indicate that the veteran currently has bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 (2000).  However, 
further examination is necessary to determine whether there 
is a relationship between the current bilateral hearing loss 
and any inservice noise exposure.  

Therefore, this case is remanded for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of any 
medical care providers who have treated 
him for the muscle and joint pain, 
urinary symptoms, low back disorder, and 
bilateral hearing loss since separation 
from service in 1994.  Any medical care 
providers so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.  Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's low back disability and the 
symptoms of muscle and joint pain.  The 
RO should arrange for the veteran to 
undergo an examination by the appropriate 
specialist in order to determine the 
nature and etiology of the veteran's 
urinary symptoms.  

The veteran's VA claims folder and a copy 
of this remand must be made available to 
the examiner(s) for review in conjunction 
with the examination, and the examiner(s) 
must indicate in the examination report 
that he or she has examined the claims 
folder.

Regarding the low back disability, the 
examiner should report the diagnosis for 
any back disability found.  The examiner 
should review the veteran's medical 
history, including the service medical 
records, and provide an opinion as to the 
etiology and date of onset of the low 
back disability.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the back 
disorder is related to the veteran's 
period of service and the back 
symptomatology in service. 

Regarding the symptoms of muscle and 
joint pain and the urinary symptoms, the 
examiner(s) should respond to the 
following inquiries:

a.  Does the veteran currently have 
disabilities of the joints of the 
hands, wrists, elbows, shoulders, 
hips, knees, and ankles?  Does the 
veteran currently have muscle 
disabilities?  Does the veteran 
currently have a disorder of the 
genitourinary system?  If so, what 
are the clinical diagnoses?  To the 
extent possible, please discuss the 
etiology and date of onset of any 
disability diagnosed.  

b.  Are there objective indications 
of a chronic disability manifested 
by joint or muscle pain or a chronic 
disability manifested by urinary 
symptoms?  What are the objective 
signs or symptoms?  The examiner 
should specify the location of the 
joint and muscle pain.  
 
c.  Can the symptoms of joint and 
muscle pain and the urinary symptoms 
be attributed to a known clinical 
diagnosis?  The examiner should 
indicate which symptoms cannot be 
attributed to a known clinical 
diagnosis.  If the symptoms and 
abnormal physical findings cannot be 
attributed to a known clinical 
diagnosis and thus represent an 
undiagnosed illness, the examiner 
should state the time of onset of 
such illness.

All tests deemed to be necessary by the 
examiner should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's 
VA claims folder.   

3.  The RO should schedule the veteran 
for a VA audiological evaluation to 
determine the nature and etiology of his 
bilateral hearing loss.  The audiologist 
should provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's current hearing loss 
is due to the noise exposure in service.  
The veteran's VA claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that he or she has examined the claims 
folder.  

4.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  After ensuring that the above actions 
have been completed, to include 
compliance with the Veterans Claims 
Assistance Act of 2000, the RO should 
readjudicate the claims for service 
connection for muscle and joint pain and 
urinary symptoms claimed as due to an 
undiagnosed illness.  The RO should also 
readjudicate the claims for service 
connection for a low back disorder and 
bilateral hearing loss.  

6.  If any benefits sought remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, which includes the appropriate law 
and regulations and adequate reasons and 
bases for the RO's decision.  The veteran 
and his representative should be afforded 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
appropriate.  No action is required of 
the veteran until he is notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals


 


